DETAILED ACTION
	
	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawing Objections
Examiner withdraws the drawing objections based upon Applicant’s amendments to the specification.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, 
Claim 1 is indefinite because of the limitation…
wherein the conductivity enhancement layer is a conductive layer and the conductivity enhancement layer has a conductivity greater than that of off-state of the metal oxide of the semiconductor channel layer.
Examiner does not know what an off-state of the metal oxide of the semiconductor channel layer is. As a device, the semiconductor channel layer does not have an off state or on state. It may be used as such, but it does not have said states. 
Further, it is unclear what is being compared. Is it a nonce state, on state, or off state of the conductivity enhancement layer versus the off-state of the metal oxide of the semiconductor channel layer. The claim does not describe any state of the conductivity enhancement layer to make a comparison with the channel layer. 

Regarding claim 10,
Claim 10 contains device (three-dimensional resistive switching memory device), and process of using the device (where filaments are formed or destroyed according to an electric field) in the same claim. MPEP 2173.05(p). Therefore, the claim is indefinite as it contains both a device and a method in the same claim. MPEP 2173.05; See IPXL Holdings v. Amazon.com, Inc., 430 F.3d 1377 (Fed. Cir. 2005).
	For examination purposes only, in order to provide some form of art rejection, Examiner will interpret the claim as being configured to vary the oxygen vacancy filaments according to an electric field.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 5, 
Claim 5 contains the same, or substantially the same, subject matter as was amended into claim 1. Therefore, claim 5 fails to further limit the subject matter of the claim upon which it depends (claim 1).
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ju et al. (US 2014/0145137 A1) (“Ju”), in view of Ramaswamy (US 2020/0111800 A1) (“Ramaswamy”), with motivation provided by Seong (KR 10-2011-0064551) (“Seong”) by means of machine translation.
Regarding claim 1, Ju teaches at least in figures 1-2:
A three-dimensional resistive switching memory device including a plurality of memory cells (figures 1-2), 
wherein each memory cell comprises (detailed below), 
a semiconductor channel layer (140) extended in a vertical direction on the substrate (100); 
a variable resistance layer (150) contacting one side of the semiconductor channel layer (140) and extended in the vertical direction (the entire device extends in a vertical direction); and 
a plurality of gate structures (130/160) having a gate electrode (160) disposed on the other side opposite to the one side of the semiconductor channel layer (140) and defining the plurality of memory cells serially connected to each other along the vertical direction (figure 1 shows they are so connected), 



Ju does not teach:
a semiconductor channel layer comprising a metal oxide.
a conductivity enhancement layer disposed between the semiconductor channel layer and the gate insulating layer, and
extending in the vertical direction along the semiconductor channel layer through the plurality of memory cells which are serially connected to each other along the vertical direction,
wherein the conductivity enhancement layer is a conductive layer and the conductivity enhancement layer has a conductivity greater than that of off-state of the metal oxide of the semiconductor channel layer.

Ju teaches:
The semiconductor channel layer (140) is formed of silicon. ¶ 0070.

Ramaswamy teaches at least in figure 8B-9:
In a resistive memory device (¶ 0004) the semiconductor channel (128) can be formed of single material layer or a plurality of material layers. ¶ 0050. For example, silicon or a metal oxide semiconductor such as IGZO, ZTO, or/and InZO. ¶ 0050. Thus, one of the layers can be considered the channel layer and the other can be considered the conductivity enhancement layer.


The combination of Ju and Ramaswamy teach:
a conductivity enhancement layer (Ramaswamy 128 a layer as InxZnyO) disposed between the semiconductor channel layer (Ramaswamy 128 another layer as IGZO) and the gate insulating layer (Ju 130), and 
extending in the vertical direction along the semiconductor channel layer through the plurality of memory cells which are serially connected to each other along the vertical direction (Since Ramaswamy 128 is made of at least two layers of different materials Ramaswamy 128 teaches this), 
wherein the conductivity enhancement layer is a conductive layer (Ramaswamy 128 is conductive, and both InxZnyO and IGZO are condutive) and the conductivity enhancement layer (InxZnO) has a conductivity greater than that of off-state of the metal oxide of the semiconductor channel layer (IGZO).
Regarding claim 2, Ju teaches at least in figures 1-2, and 12C:
	wherein the gate insulating film (130) is provided separately for each gate electrode (160) along the semiconductor channel layer (140).
Regarding claim 3, Ju teaches at least in figures 1-2:

Regarding claim 4, Ramaswamy teaches at least in figure 8B-9:
wherein the metal oxide comprises indium-gallium-zinc oxide (IGZO), indium-tin oxide (ITO), or a combination thereof (¶ 0050, where IGZO can be used).
Regarding claims 6-7, Ramaswamy teaches at least in figure 8B-9:
The prior art teaches the same material as Applicant for the channel and the conductivity enhancement layer. ¶¶ 0050, and 52. Since they are the same material they must have the same conductivity as claimed. 
Regarding claim 8, the prior art does not explicitly teach:
 the thickness of the conductivity enhancement layer is in the range of 3 nm to 7 nm. 
However, it has long been held that the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. MPEP 2144.04(IV)(A). Nothing in the record states that the device would perform differently or have any unexpected results arising from the claimed dimension. 
Regarding claim 9, Ju teaches at least in figures 1-2:
wherein the variable resistance layer (150) is aluminum oxide (AIOx), zirconium oxide (ZrOx), titanium oxide (TiOx), niobium oxide (NbOx), nickel oxide (NiOx), zinc oxide (ZnOx), manganeseoxide (MnOx), tungsten oxide (WOx), tantalum oxide (TaOx) or hafnium oxide (HfOx) (¶ 0071).
Regarding claim 10:

Further, based upon Examiner’s interpretation of claim 10 under 35 USC § 112(b) above, because the prior art teaches all the structure of claim 10, the device of claim 10 can be configured to operate in the same manner as claimed. Applicant has not claimed a structural difference in the device of claim 10 versus the device of claim 1, and the manner upon which it is used, or configured to be used, is not a patentable distinction if the structure is the same as the prior art. MPEP 2114(II), where the manner of operating the device does not differentiate an apparatus (device) claim from the prior art.
Regarding claims 11, and 13, Ramaswamy teaches at least in figure 8B-9:
wherein the semiconductor channel layer (140) and the variable resistance layer (150) are connected in parallel for each of the plurality of memory cells (140 and 150 are connected in parallel as they run vertically parallel to each other).
Regarding claims 12, and 14,
Claims 12 and 15 do not add any new structural limitations to the device of claim 11 or claim 13. Claims 12 and 15 are directed to the use of the device. Since the prior art teaches the claimed structural limitations it would be able to be used in the same manner. MPEP 2114(II).


Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ju, in view of Ramaswamy, with motivation provided by Seong, in view of Lu et al. (US 2019/0165103 A1) (“Lu”).
Regarding claim 8, the prior art does not teach:
 the thickness of the conductivity enhancement layer is in the range of 3 nm to 7 nm. 

Lu teaches at least in figure 6B:
The thickness of the channel layer can range from 1 to 5nm. 
It would have been obvious to one of ordinary skill in the art to make the channel, and by extension the conductivity enhancement layer (2nd channel layer), the claimed thickness as taught by Lu because Lu teaches a standard technique for making 


	

Response to Arguments
Applicant's arguments filed January 18, 2022 have been fully considered but they are not persuasive. 
Regarding claim 10,
Applicant has amended claim 10 in an attempt to get around the 35 USC § 112(b) rejection. Applicant’s amendment necessitated new grounds of rejection under the new interpretation and/or understanding of the claim based upon Applicant’s amendment.
Regarding claim 1,
Applicant attempts to make a distinction between a conductor and a semiconductor. This argument is unpersuasive as the material described by Applicant in their own specification for materials of the conductivity enhancement layer are: ¶¶ 0075, 76: ITO, and ¶ 0076: InZnO. These are the same materials described by Ramaswamy in ¶¶ 0050, and 52. Thus, this argument is not persuasive.
Applicant next argues that Ramaswamy does not teach the second channel layer, or the conductivity enhancement layer is vertical. Applicant argues the prior art teaches it is horizontal. Figure 8B of Ramaswamy appears to have a vertical component to 128A and 128B, further, the combination of Ju and Ramaswamy would appear to teach that if one where to combine the references that one would want to have the channel be vertical. Therefore, it appears that Applicant is attempting to argue the references individually, and not what the combination teaches. And, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
For all the above reasons, Applicant’s arguments are not persuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567. The examiner can normally be reached Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINCENT WALL/Primary Examiner, Art Unit 2822